

117 HCON 3 IH: Censuring President Donald J. Trump for attempting to overturn the results of the 2020 Presidential election through unlawful means and for inciting insurrection.
U.S. House of Representatives
2021-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. CON. RES. 3IN THE HOUSE OF REPRESENTATIVESJanuary 11, 2021Ms. Norton (for herself, Mr. DeFazio, Ms. Velázquez, Ms. Kuster, and Mr. Carson) submitted the following concurrent resolution; which was referred to the Committee on the JudiciaryCONCURRENT RESOLUTIONCensuring President Donald J. Trump for attempting to overturn the results of the 2020 Presidential election through unlawful means and for inciting insurrection.Whereas, on January 2, 2021, President Donald J. Trump called the secretary of state of Georgia, Brad Raffensperger, demanding that Secretary Raffensperger, inter alia, overturn the results of the 2020 presidential election in Georgia by find[ing] me 11,780 votes, which would change the outcome in that State’s election and nullify the votes of millions of Americans who voted for President-elect Joseph R. Biden, including African Americans and other people of color, notwithstanding that the State had already certified the winner after thrice counting the votes in favor of President-elect Biden;Whereas President Trump has consistently raised unsubstantiated claims of voter fraud, while producing no evidence in court or to the public, challenging the security and accuracy of the 2020 Presidential election, despite his Administration saying that this was the most secure election in U.S. history;Whereas President Trump has incited his followers to challenge the election with his baseless claims against the 2020 Presidential election;Whereas, on January 6, 2021, the House of Representatives and Senate met at the United States Capitol in a Joint Session to count the votes of the Electoral College;Whereas, on January 6, 2021, immediately prior to the Joint Session, President Trump spoke to a large crowd in the District of Columbia, where he again raised baseless questions about the legitimacy of the 2020 Presidential election and thereby encouraged the crowd to falsely believe that fraud had occurred;Whereas, in his speech on January 6, 2021, President Trump used phrases like fight like hell, [y]ou have to show strength and you have to be strong, you’ll never take back our country with weakness, and everyone here will soon be marching over to the Capitol; said that President-elect Biden and his supporters are not gonna take this White House, and again stated that he won the election by a lot and that we won this election, and we won it by a landslide;Whereas, on January 6, 2021, members of the crowd, incited by the President’s speech, and intending to, among other objectives, interfere with the counting of the votes of the Electoral College, breached the United States Capitol, and committed violent, seditious, and destructive acts; Whereas, as a result of that attack on the Capitol, at least five individuals lost their lives, and numerous others were left injured;Whereas, during the attack, President Trump told the insurrectionists, we love you, and told them to remember that day forever; andWhereas President Trump has violated his constitutional duties to preserve, protect and defend the Constitution of the United States and to faithfully execute his office: Now, therefore, be it: That the House of Representatives (the Senate concurring)—(1)censures President Donald J. Trump for the actions he took as set forth above, including attempting to overturn the 2020 Presidential election and inciting insurrection at the United States Capitol on January 6, 2021;(2)calls upon President Trump—(A)to acknowledge that President-elect Joseph R. Biden was the victor of the 2020 presidential election and that President-elect Biden will be the lawful President on January 20, 2021;(B)to call on his supporters not to engage in violence;(C)to disavow the actions of the insurrectionists who attacked the United States Capitol on January 6, 2021; and(D)to denounce any further acts of violence, including any planned to occur surrounding the 58th Presidential Inauguration; and(3)finds that, in engaging in the above cited actions, President Donald J. Trump as an officer of the United States … engaged in insurrection or rebellion against the [United States], or given aid or comfort to the enemies thereof, making him ineligible for future office, unless Congress, in the future, by a vote of two-thirds of each House, remove such disability, under section 3 of the 14th Amendment to the United States Constitution.